DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 6-7, and 11 are objected to because of the following informalities.
Regarding claim 1, the limitation line-sharp (line 7) appears to be a typographical error and is interpreted as --line-shape --; the limitation “rules” (line 9) should be –rulers--.
Regarding claim 3, the limitation line-sharp (line 3) appears to be a typographical error and is interpreted as --line-shape --. 
	Regarding claim 6, the limitation “rule” ( lines 7 and 9) should be –ruler--.
	Regarding claim 7, the limitation “rules” ( line 8) should be –rulers--, the limitation “line-sharp” (line 10) appears to be a typographical error and  is interpreted as –line-shape--
Regarding claim 11, the limitation “rules” (line 8) should be –rulers--, the limitation “line-sharp” (line 6) appears to be a typographical error and  is interpreted as –line-shape--
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim defines at least two primary positioning marks and at least two primary positioning rulers (lines 6-7), which are arranged in line-shape at equal intervals from an edge of the display region to an edge of the substrate is not clear for two marks and two rulers because there is only one interval.
Claims 7 and 11 have are indefinite because they contain this limitation (lines 5-7 in claims 7 and 11).  Furthermore, the limitations “the two adjacent primary positioning marks” and “the two adjacent secondary positioning marks” in the last paragraph of both claims lack antecedent basis.
Claims 2-6, 8-10, and 12-14 are dependent on claims 1, 7, and 11, correspondingly, and are rejected because they contain these limitations. In addition, some dependent claims are further rejected for the following reasons.
Claim 3 recites the limitation "the two adjacent primary positioning marks" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis is unclear because it is not clear between which two adjacent primary positioning marks these marks are arranged.
Claim 4 recites the limitation "the two adjacent primary positioning marks" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis is unclear because it is not clear between which two adjacent primary positioning marks these marks are arranged.

Claim 6 recites the limitation "the two adjacent secondary positioning marks" in lines 10 and 14.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis is unclear because it is not clear between which two adjacent primary positioning marks these marks are arranged.
Claim 9 recites the limitation "the two adjacent primary positioning marks" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The antecedent basis is unclear because it is not clear between which two adjacent primary positioning marks these marks are arranged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105093697A, hereafter ‘697 (of record, machine translation is included in this Office Action, paragraphs of the translation are cited in this Office Action). 
Regarding claim 1, ‘697 discloses (Figs 1-3, par.[0041]-[0051]): A method for monitoring positions of boundaries of a film layer disposed on a substrate, the method comprising following steps of:
a step S10, providing the substrate [1], wherein the substrate is provided with a plurality of sets of positioning units [11] corresponding to a non-display region around a display region[10], each set of the positioning units comprises at least two primary positioning marks [110]and at least two primary positioning rulers, which are arranged in line-sharp at equal intervals from an edge of the display region to an edge of the substrate, and the primary positioning marks are disposed corresponding to the primary positioning rulers (par. [0039], translation);
a step S20,(step S210, par.  [0042]) collecting position data of the plurality of sets of positioning units corresponding to the boundaries of the film layer from an inside to an outside respectively by starting from the edge of the display region; and
The limitation
“a step S30, determining the primary positioning marks of the plurality of sets of positioning units corresponding to the boundaries of the film layer according to the position data and obtaining readings of the primary positioning rulers corresponding to the primary positioning marks to determine specific positions of the boundaries of the film layer” is further obvious over ‘697, see par. [0039], because ‘697 teaches that positioning marks can be numbered (defined as positioning rulers in the instant specification) to increase the amount of information on positioning. Straight numbering as in an ordinary ruler is a way of numbering obvious to one having ordinary skill in the art.

Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN105093697A, hereafter ‘697 (of record, machine translation is included in this Office Action, paragraphs of the translation are cited in this Office Action), in view of CN209388070U (of record, machine  translation is included in this Office Action), hereafter ’70.
Regarding claim 2, ‘697 discloses everything as applied above. ‘697 fails to explicitly disclose wherein the readings of the primary positioning rulers are sequentially increased from the edge of the display region to the edge of the substrate, and the readings of the primary positioning rulers are a number of a count corresponding to the primary positioning marks from the edge of the display region to the edge of the substrate.
However, ’70 discloses (Fig. 3) wherein the readings of the primary positioning rulers [-500],[0],[500] are sequentially increased from the edge of the display region to the edge of the substrate, and the readings of the primary positioning rulers are a number of a count corresponding to the primary positioning marks from the edge of the display region to the edge of the substrate (obvious over the combination of references).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to number primary position rulers as claimed, because such numbering is a natural choice for measuring distances, as evidenced by ordinary rulers sold in stores and used for measuring distance.
Regarding claim 3, ‘697 discloses everything as applied above. ‘697 fails to explicitly disclose wherein at least two secondary positioning marks and at least two secondary positioning rulers corresponding to the at least two secondary positioning marks are arranged in line-sharp at equal intervals between the two adjacent primary positioning marks, a reading of the secondary positioning ruler between the two adjacent primary positioning marks is sequentially increased from the edge of the display region to a side of the edge of the substrate, and the reading of the secondary positioning ruler 
However, ’70 discloses (Figs 2,3) wherein at least two secondary positioning marks [55] are arranged in line-shape at equal intervals between the two adjacent primary positioning marks [51],[53].
[70] fails to explicitly disclose the at least two secondary positioning rulers as claimed. However, such ruler as claimed represents a conventional general ruler design, which would be obvious to one having ordinary skill in the art. The measurement represents a conventional technique of a measuring using a ruler.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add secondary positioning marks to the substrate, as taught in ’70, because ’70 teaches (par. [0007]) that with such a modification helps to achieve manual alignment accuracy.
Regarding claim 4, ‘697 in view of ’70 discloses everything as applied above. ’70 further discloses (see Figs 2,3) wherein a distance between the two adjacent primary positioning marks is equal to a product of a number of the secondary positioning marks between the two adjacent primary positioning marks and a secondary unit interval between the two adjacent secondary positioning marks. (this limitation is satisfied, as shown in Figs 2 and 3)
Regarding claim 5, ‘697 in view of ’70 discloses everything as applied above.
The limitation “wherein the step of obtaining the readings of the primary positioning rulers corresponding to the primary positioning marks to determine the specific positions of the boundaries of the film layer comprises:
if the boundary of the film layer corresponding to the positioning unit is directly facing the primary positioning mark, then a distance between the boundary of the film layer and the edge of the display region is a product of the reading of the corresponding primary positioning ruler and a primary unit interval between the two adjacent primary positioning marks; and

is further obvious over  ‘697 in view of ’70, because it represents a conventional way of measuring a distance with a ruler having  primary (major) and secondary (minor) positioning marks  and rulers (numbers corresponding to these marks)
Regarding claim 6, ‘697 in view of ’70 discloses everything as applied above. The limitation “wherein the step of obtaining the reading of the secondary positioning ruler corresponding to the secondary positioning mark to determine the specific position of the boundary of the film layer comprises:
if the boundary of the film layer corresponding to the positioning unit is directly facing the secondary positioning mark, obtaining the reading of the corresponding secondary positioning --ruler--, wherein the distance between the boundary of the film layer and the edge of the display region is equal to a product of the reading of the secondary positioning  --ruler-- and the secondary unit interval between the two adjacent secondary positioning marks plus a product of the obtained reading of the primary positioning ruler and the primary unit interval; and
if the boundary of the film layer corresponding to the positioning unit is disposed between the two adjacent secondary positioning marks, then obtaining the reading of the secondary positioning ruler where the boundary of the film layer is close to the side of the display region and adjacent to the boundary of the film layer, wherein the distance between the boundary of the film layer and the edge of the display region is equal to the product of the obtained reading of the primary positioning 
Regarding claim 7, ‘697 discloses A substrate, comprising
a base [60] and a film layer [12] disposed on the base, wherein the substrate is provided with a plurality of sets of positioning units [11] corresponding to a non-display region around a display region [10], each set of the positioning units [11] comprises at least two primary positioning marks [110] and at least two primary positioning rulers (par. [0039]), which are arranged in --line-shape-- at equal intervals from an edge of the display region [10] to an edge of the substrate, and the primary positioning marks are disposed corresponding to the primary positioning –rulers—(par. [0039]);
‘697 fails to explicitly disclose
wherein at least two secondary positioning marks and at least two secondary positioning rulers corresponding to the at least two secondary positioning marks are arranged in line-sharp at equal intervals between the two adjacent primary positioning marks; and
wherein a primary unit interval is disposed between the two adjacent primary positioning marks, a secondary unit interval is disposed between the two adjacent secondary positioning marks, and a specific position of the boundary of the film layer is determined according to readings of the primary positioning ruler and the secondary positioning ruler of the plurality of sets of positioning units corresponding to the boundary of the film layer and a combination of the primary unit interval and the secondary unit interval.

wherein a primary unit interval is disposed between the two adjacent primary positioning marks, a secondary unit interval is disposed between the two adjacent secondary positioning marks.
While ’70 does not have at least two secondary positional marks marked by rulers, it would have been obvious to one having ordinary skill in the art to do so to provide more detailed and precise alignment apparatus.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add secondary positioning marks to the substrate, as taught in ’70, because ’70 teaches (par. [0007]) that with such a modification helps to achieve manual alignment accuracy.
The limitation “wherein a specific position of the boundary of the film layer is determined according to readings of the primary positioning ruler and the secondary positioning ruler of the plurality of sets of positioning units corresponding to the boundary of the film layer and a combination of the primary unit interval and the secondary unit interval” is further obvious over the combination of references, since rulers with separate primary and secondary scales for more precise distance measurement is well known in the art.
Regarding claim 8, ‘697 in view of ’70 discloses everything as applied above. The limitation of claim 8 is obvious over the combination of references, since ‘697 shows (Fig. 1) primary positioning marks [110] going to the edge of the display area , while  ’70 discloses (Figs 2, 3) increasing readings of the corresponding ruler. 
Regarding claim 9, ‘697 in view of ’70 discloses everything as applied above. The limitation of claim 9 is further obvious over the combination of references since it merely refers to a ruler with two scales used for measuring a distance. Such ruler design is well known to one having ordinary skill in the 

    PNG
    media_image1.png
    475
    1210
    media_image1.png
    Greyscale


Regarding claim 10, ‘697 in view of ’70 discloses everything as applied above. The limitations of claim 10 is obvious over ‘697 in view of ’70 since it merely corresponds to replacing the primary positioning marks and ruler of ‘697 in view of ’70 with primary and secondary positioning marks and rulers similar to the ruler above and taking a measurement. Since this is a well-known design of a ruler, the limitation is obvious over ‘697 in view of ’70.
Regarding claim 11, ‘697 discloses A substrate, comprising
a base [60] and a film layer [12] disposed on the base, wherein the substrate is provided with a plurality of sets of positioning units [11] corresponding to a non-display region around a display region [10], each set of the positioning units [11] comprises at least two primary positioning marks [110] and at least two primary positioning rulers (par. [0039]), which are arranged in --line-shape-- at equal intervals from an edge of the display region [10] to an edge of the substrate, and the primary positioning marks are disposed corresponding to the primary positioning –rulers—(par. [0039]);
‘697 fails to explicitly disclose

wherein a primary unit interval is disposed between the two adjacent primary positioning marks, a secondary unit interval is disposed between the two adjacent secondary positioning marks, and  a distance between the two adjacent primary positioning marks is equal to a product of a number of the secondary positioning marks between the two adjacent primary positioning marks and a secondary unit interval between the two adjacent secondary positioning marks;
wherein a specific position of the boundary of the film layer is determined according to readings of the primary positioning ruler and the secondary positioning ruler of the plurality of sets of positioning units corresponding to the boundary of the film layer and a combination of the primary unit interval and the secondary unit interval.
However, ’70 discloses (Figs 2, 3) wherein at least two secondary positioning marks and at least two secondary positioning rulers corresponding to the at least two secondary positioning marks are arranged in line-sharp at equal intervals between the two adjacent primary positioning marks; and
wherein a primary unit interval is disposed between the two adjacent primary positioning marks, a secondary unit interval is disposed between the two adjacent secondary positioning marks, and  a distance between the two adjacent primary positioning marks is equal to a product of a number of the secondary positioning marks between the two adjacent primary positioning marks and a secondary unit interval between the two adjacent secondary positioning marks.
While ’70 does not have at least two secondary positional marks marked by rulers, it would have been obvious to one having ordinary skill in the art to do so to provide more detailed and precise alignment apparatus.

The limitation “wherein a specific position of the boundary of the film layer is determined according to readings of the primary positioning ruler and the secondary positioning ruler of the plurality of sets of positioning units corresponding to the boundary of the film layer and a combination of the primary unit interval and the secondary unit interval” is further obvious over the combination of references, since rulers with separate primary and secondary scales for more precise distance measurement is well known in the art.
Regarding claims 12-14, ‘697 in view of ’70 discloses everything as applied above. Claims 12-14 are identical to claims 8-10, so they are rejected under 35 U.S.C. 103 as unpatentable over ‘697 in view of ’70 for the reasons applied in the rejection of claims 8-10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

/VICTOR V BARZYKIN/               Examiner, Art Unit 2817